Citation Nr: 0610275	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  96-34 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for defective vision.

(The issues of entitlement to service connection for 
hypertensive vascular disease and entitlement to a total 
disability rating based on individual unemployability will be 
addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which denied service connection for defective 
vision.  After the veteran testified at a November 1996 RO 
hearing, the Board in January 1998 remanded the case for a 
Travel Board hearing, which took place in November 2000. 

In February 2001, the Board remanded the claim for additional 
development.  In July 2002, acting pursuant to 38 C.F.R. § 
19.9(a)(2), the Board again ordered additional development.  
After that regulation was ruled invalid, see Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the Board in November 2003 remanded 
the claim to the RO for such development.  As explained 
below, the requested development has taken place, and the 
Board will therefore decide the claim.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The issues listed in parentheses on the title page were the 
subject of a personal hearing before a separate Member of the 
Board.  As such, those matters will be considered by that 
Member and the instant issue will be considered herein.


FINDINGS OF FACT

1.  The veteran's defective vision was noted on the pre-
induction examination.

2.  The veteran's defective vision increased in severity 
during service.

3.  The only competent evidence as to the increase in the 
severity of the veteran's defective vision during service 
indicates that it resulted from a natural progression of the 
disorder rather than being aggravated by service.


CONCLUSIONS OF LAW

1.  As the veteran's defective vision was noted at the time 
of examination, acceptance, and enrollment into service, the 
presumption of soundness does not apply.  38 U.S.C.A. § 1111 
(West 2002).

2.  As the veteran's defective vision increased in severity 
during service, the presumption of aggravation applies.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).

3.  As clear and unmistakable evidence reflects that the in-
service increase in the severity of the veteran's defective 
vision was due to the natural progression of the disorder 
rather than being aggravated by service, the presumption of 
aggravation has been rebutted.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.303(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's April 1996 claim here, that 
were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's July 1996 rating decisions took place prior to 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, subsequent to enactment of the VCAA, 
and prior to its most recent, September 2005 readjudication 
of the veteran's claim, VA provided VCAA notice in the 
Appeals Management Center's (AMC's) March 2004 letter.  This 
letter met the notice requirement.  In it, the AMC told the 
veteran it was working on his claim for service connection 
for defective vision, and explained in an attachment 
entitled, "What the Evidence Must Show," how to establish 
entitlement to this benefit.  This included showing that the 
veteran had an injury or disease that was made worse in 
service, which, as explained below, is a significant issue in 
this case.  The letter also indicated in an attachment 
entitled "What is the Status of Your Claim and How You Can 
Help" the information or evidence needed from the veteran 
and the respective responsibilities of the veteran and VA in 
obtaining additional evidence.  The AMC also wrote, on page 1 
of the letter: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the evidence or information is in your 
possession, please send it to us."  Thus, the AMC's March 
2004 letter complied with the all of the elements of the 
notice requirement.  This letter and the Board's remands 
constituted subsequent VA process that afforded the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA essentially cured any 
error in the timing of VCAA notice and satisfied the purpose 
behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to finally decide this 
appeal.

In addition, while this appeal was pending, on March 3, 2006, 
the Court decided Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, i.e., 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
Here, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Because the Board will deny the service-connection 
claim in this case, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, as there is no disability rating or effective 
date to assign.

Moreover, VA obtained the service medical records (SMRs) and 
all identified post-service treatment records.  Further, as 
directed by the Board's January 1998 remand the veteran was 
afforded a Travel Board hearing, as directed by the Board's 
February 2001 remand the veteran was afforded a March 2001 VA 
examination, and as directed by the Board's November 2003 
remand the veteran was afforded an April 2004 VA examination.  
In addition, there is no indication that any other records 
exist that should be requested, or that any pertinent 
evidence was not received.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Generally, service connection may be granted for disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  38 U.S.C.A. § 1111 
(West 2002) provides that, in adjudicating claims under these 
service connection principles, "every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment."  In the present case, the veteran's August 
1965 pre-induction examination report indicates that his 
distant vision was 20/50 in both eyes and diagnosed him with 
"defective vision."  The veteran's DD Form 214 indicates 
that he was inducted into service on October 7, 1965.  An 
October 15, 1965 eye clinic note contains the same 
uncorrected vision readings.  Thus, as the veteran is 
claiming service connection for defective vision, and this 
same defect was noted at the time of examination, acceptance, 
and enrollment into service, the presumption of soundness 
does not apply as to issues relating to his defective vision.

In such cases, where there is a disorder preexisting service, 
it is considered to have been aggravated by service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2005).  
This "presumption of aggravation" can be rebutted with 
"clear and unmistakable evidence (obvious or manifest)."  
38 C.F.R. § 3.306(b) (2005).  

In the present case, the veteran's vision at his August 1967 
separation examination was 20/80 in both eyes, and the 
summary of defects and diagnoses indicated reduced vision due 
to unknown etiology most likely psychosomatic.  Also 
indicated was amblyopia.  Thus, the veteran's vision worsened 
during service, and it appears that the worsening was the 
result of an underlying disorder described as defective 
vision rather than refractive error which does not constitute 
a disorder for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2005).  Since there was an increase during 
service in the severity of the veteran's preexisting 
defective vision, the presumption of aggravation applies and 
can only be rebutted where there is clear and unmistakable 
evidence that this increase in disability was due to the 
natural progress of the disorder.

In the present case, clear and unmistakable evidence reflects 
that the increase in the severity of the veteran's defective 
vision was due to the natural progression of the disorder.  
The October 15, 1965 eye clinic note, which as noted above 
found uncorrected 20/50 vision bilaterally, also noted 
corrected vision to 20/30 bilaterally and indicated that 
internal and external examination were within normal limits 
and that the veteran would not respond subjectively to the 
media and fundi studies including slit lamp.  A November 18, 
1965 treatment note indicated 20/30 vision bilaterally 
external ad internal examination normal, refractive error 
minimal, and found that the veteran's near vision of 20/20 
bilaterally was not compatible with his distance vision of 
20/30 bilaterally.  An eye clinic note dated two days later 
found 20/40 and 20/50 vision in the left and right eyes 
respectively, visual fields were normal, fundi were 
essentially normal with a fine yellow stippling in the 
macular area.  The impression was of decreased distant visual 
acuity of unknown etiology, most likely psychosomatic.

Thus, in-service medical evidence does not indicate whether 
the worsening of the veteran's vision between induction and 
separation was due to the natural progress of the disorder or 
aggravation by military service.  As to the post-service 
evidence, private and VA treatment records from January 1988 
to September 2002 show uncorrected visual acuity ranging from 
20/80 to 20/200, but do not contain any opinions as to the 
etiology of the veteran's defective vision.  A February 1988 
letter from Dr. "R.B." noted that the veteran indicated he 
had decreased vision all of his life but that Dr. "R.B." 
could find no real reason for the veteran's decreased vision.  

A March 2001 VA examination report indicated uncorrected 
vision of 20/200 and diagnosed myopia.  The examiner also 
indicated he could not explain the decreased vision because 
he did not have the claims file.  A subsequent June 2001 VA 
opinion indicated that the physician reviewed the claims file 
but could not give an opinion as to the etiology of the 
diminished vision "because he may have some underlying 
disorder of the neurosensory retina."  The physician noted 
that the eye examination appeared normal but more extensive 
testing could reveal abnormalities.  

The April 2004 VA examiner, who reviewed the claims file 
after his examination, stated that there was no definitive 
etiology for the veteran's diminished vision.  The examiner 
believed the veteran had some type of retinal degeneration or 
dystrophy, which was probably present prior to service.  He 
also stated that the veteran had maculopathy that was most 
likely present his entire life.  More recently, the same 
physician in September 2005 reviewed the veteran's history 
and stated that, as to whether or not the veteran's time in 
service affected his vision "most likely did not because 
apparently his vision would have diminished whether he was in 
the service or not."  The diagnosis was visual loss of 
undetermined etiology, most likely some type of retinal 
dystrophy for which there is no treatment.

The only other evidence on this question was the veteran's 
testimony at the November 2000 Travel Board hearing that, 
while his preexisting vision problems got worse during 
service,  he did not know of anything in service that caused 
vision loss problems (Hearing transcript, p. 3).  The 
veteran's friend and mother wrote letters June and July 1996 
letters that indicated he suffered vision problems during and 
after service.

Thus, the only physician to give an opinion as to key 
question of the reason for the worsening of the veteran's 
defective vision during service found after examining the 
veteran and reviewing the claims folder that the defective 
vision was not due to service but most likely the natural 
progression of either retinal dystopy or maculopathy that 
existed prior to service.  Cf. Grover v. West, 12 Vet. App. 
109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence).  To the extent 
that the veteran was competent to identify an in-service 
incident that could have aggravated his preexisting vision 
problems, Falzone v. Brown, 8 Vet. App. 398, 403 (1995), he 
did not do so, and neither he nor the other lay witnesses 
were competent to testify as to the medical question of the 
etiology of his defective vision.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).  As there is no competent evidence 
contradicting the VA physician's April 2004 and September 
2005 opinions that the increase in severity of the veteran's 
defective vision was due to the natural progression of the 
disorder rather than being aggravated by service, those 
opinions constitute clear and unmistakable evidence rebutting 
the presumption of aggravation.

In sum, the veteran's preexisting defective vision was noted 
at entry into service, so the presumption of soundness does 
not apply.  38 U.S.C.A. § 1111 (West 2002).  The veteran's 
defective vision worsened during service, so the presumption 
of aggravation does apply.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2005).  However, the evidence that this 
worsening of the veteran's defective vision during service 
was due to the natural progression the disorder rather than 
its aggravation by service is clear and unmistakable because 
a VA physician offered competent medical opinions 
unequivocally reaching this conclusion based on his review of 
the claims folder and examination of the veteran, and there 
is no competent evidence supporting a contrary conclusion.  
As there is clear and unmistakable evidence rebutting the 
presumption of aggravation, service connection for the 
veteran's defective vision is denied.


ORDER

The claim for service connection for defective vision is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


